PER CURIAM.
Dale Richard Pate appeals the summary denial of his motion for postconviction relief. We affirm the order denying the issues raised in the motion and the amended motion. This affirmance is without prejudice to Pate to file a petition seeking belated appeal in accordance with Florida Rule of Appellate Procedure 9.140© within fifteen days of the date of the issuance of the mandate in this case. For timeliness purposes, the petition for belated appeal shall be considered filed on the date the motion for posteonvietion relief was filed, February 3,1998.
Affirmed without prejudice.
PATTERSON, A.C.J., and ALTENBERND and BLUE, JJ., Concur.